


Exhibit 10.18.3

 

 

JANUS CAPITAL GROUP INC.

 

Amended and Restated 2010 Long-Term Incentive Stock Plan

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE 1

HISTORY, EFFECTIVE DATE, OBJECTIVES AND DURATION

1

 

 

 

ARTICLE 2

DEFINITIONS

1

 

 

 

ARTICLE 3

ADMINISTRATION

9

 

 

 

ARTICLE 4

SHARES SUBJECT TO THE PLAN AND MAXIMUM AWARDS

11

 

 

 

ARTICLE 5

ELIGIBILITY AND GENERAL CONDITIONS OF AWARDS

12

 

 

 

ARTICLE 6

STOCK OPTIONS

15

 

 

 

ARTICLE 7

STOCK APPRECIATION RIGHTS

17

 

 

 

ARTICLE 8

RESTRICTED SHARES

18

 

 

 

ARTICLE 9

BENEFICIARY DESIGNATION

20

 

 

 

ARTICLE 10

DEFERRALS

20

 

 

 

ARTICLE 11

RIGHTS OF EMPLOYEES/DIRECTORS/CONSULTANTS

20

 

 

 

ARTICLE 12

CHANGE OF CONTROL

21

 

 

 

ARTICLE 13

AMENDMENT, MODIFICATION AND TERMINATION

21

 

 

 

ARTICLE 14

WITHHOLDING

22

 

 

 

ARTICLE 15

SUCCESSORS

24

 

 

 

ARTICLE 16

ADDITIONAL PROVISIONS

24

 

--------------------------------------------------------------------------------


 

JANUS CAPITAL GROUP INC.
AMENDED AND RESTATED 2010 LONG-TERM INCENTIVE STOCK PLAN

 

ARTICLE 1

 

HISTORY, EFFECTIVE DATE, OBJECTIVES AND DURATION

 

(1)           History.  Janus Capital Group, Inc., a Delaware corporation (the
“Company”), established the Janus Capital Group Amended and Restated 2010
Long-Term Incentive Stock Plan, as set forth herein, and as the same may be
amended from time to time (the “Plan”), effective April 29, 2010.  The Plan was
amended effective December 28, 2011, to update the number of shares authorized
for issuance, to update default treatment of Awards upon a Change of Control,
and to update certain definitions.  The Plan was again amended effective
April 26, 2012, to update the number of shares authorized for issuance.  The
Plan has been amended and restated effective July 22, 2013, in order to provide
the Committee with additional flexibility in determining the terms and
conditions of Grantees’ Awards, consistent with the objectives and provisions of
the Plan.

 

(2)           Objectives of the Plan.  The Plan is intended to allow employees,
directors and consultants of the Company and its Subsidiaries to acquire or
increase equity ownership in the Company, thereby strengthening their commitment
to the success of the Company and stimulating their efforts on behalf of the
Company, and to assist the Company and its Subsidiaries in attracting new
employees, directors and consultants and retaining existing employees, directors
and consultants.  The Plan also is intended to optimize the profitability and
growth of the Company through incentives which are consistent with the Company’s
goals; to provide employees, directors and consultants with an incentive for
excellence in individual performance; and to promote teamwork among employees,
directors and consultants.

 

(3)           Duration of the Plan.  The Plan shall commence on the Effective
Date and shall remain in effect, subject to the right of the Board to amend or
terminate the Plan at any time pursuant to Article 13 hereof, until the earlier
of (a) all Shares subject to the Plan have been purchased or acquired according
to the Plan’s provisions or (b) the tenth anniversary of its Effective Date.  No
Awards shall be granted under the Plan after such termination date.

 

ARTICLE 2

 

DEFINITIONS

 

Whenever used in the Plan, the following terms shall have the meanings set forth
below:

 

(1)           “Article” means an Article of the Plan.

 

--------------------------------------------------------------------------------


 

(2)           “Award” means Options (including Incentive Stock Options),
Restricted Shares (awarded as Shares or Share Units), stock appreciation rights
(SARs), Shares or Dividend Equivalents granted under the Plan.

 

(3)           “Award Agreement” means the written agreement by which an Award
shall be evidenced.

 

(4)           “Board” means the board of directors of the Company.

 

(5)           “Cause” means, unless otherwise defined in an Award Agreement or
any other agreement between the Grantee and the Company or a Subsidiary,

 

(a)           before the occurrence of a Change of Control, any one or more of
the following, as determined by the Committee:

 

(1)           a Grantee’s commission of a crime which, in the judgment of the
Committee, resulted or is likely to result in damage or injury to the Company or
a Subsidiary;

 

(2)           the material violation by the Grantee of written policies of the
Company or a Subsidiary;

 

(3)           the habitual neglect or failure by the Grantee in the performance
of his or her duties to the Company or a Subsidiary (but only if such neglect or
failure is not remedied within a reasonable remedial period after Grantee’s
receipt of written notice from the Company which describes such neglect or
failure in reasonable detail and specifies the remedial period); or

 

(4)           action or inaction by the Grantee in connection with his or her
duties to the Company or a Subsidiary resulting, in the judgment of the
Committee, in material injury to the Company or a Subsidiary; and

 

(b)           from and after the occurrence of a Change of Control, the
occurrence of any one or more of the following, as determined in the good faith
and reasonable judgment by the affirmative vote of not less than three-quarters
(3/4) of the entire membership of the Board at a meeting of the Board which was
called and held for the purpose of considering such termination (after
reasonable notice to the Grantee and an opportunity for the Grantee, together
with the Grantee’s counsel, to be heard before the Board):

 

(1)           the willful and continued failure by the Grantee to substantially
perform the Grantee’s duties with the Company (other than any such failure
resulting from the Grantee’s incapacity due to physical or mental illness) that
has not been cured within 30 days after a written demand for substantial
performance is delivered to the Grantee by the Board, which demand specifically
identifies the manner in which the Board believes that the Grantee has not
substantially performed the Grantee’s duties;

 

2

--------------------------------------------------------------------------------


 

(2)           the willful engaging by the Grantee in conduct which is
demonstrably and materially injurious to the Company or a Subsidiary, monetarily
or otherwise; or

 

(3)           the willful or reckless violation by the Grantee of a material
legal or regulatory requirement that is materially and demonstrably injurious to
the Company.

 

For purposes of this definition, no act, or failure to act, on the Grantee’s
part shall be deemed “willful” unless done, or omitted to be done, by the
Grantee not in good faith and without reasonable belief that the Grantee’s act,
or failure to act, was in the best interest of the Company.  Any act, or failure
to act, based upon express written authority by the Board, Chief Executive
Officer and/or Chief Investment Officer with respect to such act or omission or
based upon the advice of counsel for the Company shall be conclusively presumed
to be done, or omitted to be done, by the Grantee in good faith and in the best
interests of the Company.

 

(6)           “Change of Control” shall, unless otherwise defined in the Award
Agreement, be deemed to have occurred if the event set forth in any one of the
following paragraphs shall have occurred:

 

(a)           a change in the composition of the Board such that the individuals
who, as of the effective date of the this Agreement, constitute the Board (such
Board shall be hereinafter referred to as the “Incumbent Board”) cease for any
reason to constitute at least a majority of the Board; provided, however, for
purposes of this definition, that any individual who becomes a member of the
Board subsequent to the effective date hereof, whose election, or nomination for
election by the Company’s shareholders, was approved by a vote of at least a
majority of those individuals who are members of the Board and who were also
members of the Incumbent Board (or deemed to be such pursuant to this proviso)
shall be considered as though such individual were a member of the Incumbent
Board; but, provided further, that any such individual whose initial assumption
of office occurs as a result of either an actual or threatened election contest
(as such terms are used in Rule 14a-11 of Regulation 14A promulgated under the
Exchange Act, as modified) or other actual or threatened solicitation of proxies
or consents by or on behalf of a Person other than the Board shall not be so
considered as a member of the Incumbent Board; or

 

(b)           consummation of a reorganization, merger or consolidation or sale
or other disposition of all or substantially all of the assets of the Company or
the acquisition of the assets or stock of another entity (“Business
Combination”); excluding, however, such a Business Combination pursuant to which
(1) all or substantially all of the individuals and entities who are the
beneficial owners, respectively, of the Outstanding Company Common Stock and
Outstanding Company Voting Securities immediately prior to such Business
Combination will beneficially own, directly or indirectly, more than 50 percent
of, respectively, the outstanding shares of common stock, and the combined
voting power of the then outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the corporation
resulting from such Business Combination (including, without limitation, a
corporation which as a result of such transaction owns the Company or all or
substantially all the

 

3

--------------------------------------------------------------------------------


 

Company’s assets either directly or through one or more subsidiaries) in
substantially the same proportions as their ownership, immediately prior to such
Business Combination, of the Outstanding Company Common Stock and Outstanding
Company Voting Securities, as the case may be, (2) no Person (other than the
Company or any employee benefit plan (or related trust) of the Company or the
corporation resulting from such Business Combination) will beneficially own,
directly or indirectly, 20 percent or more of, respectively, the outstanding
shares of common stock of the corporation resulting from such Business
Combination or the combined voting power of the outstanding voting securities of
such corporation entitled to vote generally in the election of directors except
to the extent that such ownership existed prior to the Business Combination; and
(3) individuals who were members of the Incumbent Board will constitute at least
a majority of the members of the board of directors of the corporation resulting
form such Business Combination; or

 

(c)           the approval by the stockholders of the Company of a complete
liquidation or dissolution of the Company.

 

Notwithstanding (a), (b) and (c) above, that for each Award subject to
Section 409A of the Code, a Change of Control shall be deemed to have occurred
under this Plan with respect to such Award only if a change in the ownership or
effective control of the Company or a change in the ownership of a substantial
portion of the assets of the Company shall also be deemed to have occurred under
Section 409A of the Code.

 

(7)           “Change of Control Value” means the Fair Market Value of a Share
on the date of a Change of Control.

 

(8)           “Code” means the Internal Revenue Code of 1986, as amended from
time to time, and regulations and rulings thereunder.  References to a
particular section of the Code include references to successor provisions of the
Code or any successor code.

 

(9)           “Committee” has the meaning set forth in Article 3.

 

(10)         “Common Stock” means the common stock, $.01 par value, of the
Company.

 

(11)         “Company” has the meaning set forth in Section 1.1.

 

(12)         “Covered Employee” means a Grantee who, as of the date that the
value of an Award is recognizable as taxable income, is one of the group of
“covered employees,” within the meaning of Section 162(m) of the Code.

 

(13)         “Disability” means, unless otherwise defined in the Award
Agreement, that a Grantee (i) is unable to engage in any substantial gainful
activity by reason of any medically determinable physical or mental impairment
which can be expected to result in death or can be expected to last for a
continuous period of not less than 12 months, or (ii) is, by reason of any
medically determinable physical or mental impairment which can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months, receiving income replacement benefits for a period of not less
than three (3) months under an accident and health plan covering employees of
the Company or a Subsidiary of the Company.

 

4

--------------------------------------------------------------------------------


 

(14)         “Disqualifying Disposition” has the meaning set forth in
Section 6.4.

 

(15)         “Dividend Equivalents” has the meaning set forth in Section 11.3.

 

(16)         “Effective Date” shall mean the later of (a) the date that the Plan
was adopted by the Board and (b) the date the Plan was approved by stockholders
of the Company.

 

(17)         “Eligible Person” means (i) any employee (including any officer) of
the Company or any Subsidiary, including any such employee who is on an approved
leave of absence, layoff, or has been subject to a disability which does not
qualify as a Disability, (ii) any director of the Company or any Subsidiary and
(iii) any person performing services for the Company or a Subsidiary in the
capacity of a consultant or otherwise.

 

(18)         “Exchange Act” means the Securities Exchange Act of 1934, as
amended from time to time.  References to a particular section of the Exchange
Act include references to successor provisions.

 

(19)         “Fair Market Value” means (A) with respect to any property other
than Shares, the fair market value of such property determined by such methods
or procedures as shall be established from time to time by the Committee, and
(B) with respect to Shares, unless otherwise determined by the Committee, as of
any date, (i) the average of the high and low trading prices on the date of
determination on the New York Stock Exchange (or, if no sale of Shares was
reported for such date, on the next preceding date on which a sale of Shares was
reported); (ii) if the Shares are not listed on the New York Stock Exchange, the
average of the high and low trading prices of the Shares on such other national
exchange on which the Shares are principally traded or as reported by the
National Market System, or similar organization, or if no such quotations are
available, the average of the high bid and low asked quotations in the
over-the-counter market as reported by the National Quotation Bureau
Incorporated or similar organizations; or (iii) in the event that there shall be
no public market for the Shares, the fair market value of the Shares as
determined by the Committee.

 

(20)         “Freestanding SAR” means an SAR that is granted independently of
any other Award.

 

(21)         “Good Reason” shall have the meaning assigned to such term in the
Grantee’s individual employment or severance agreement or, if the Grantee is not
a party to an agreement in which Good Reason is defined, Good Reason shall mean
(unless otherwise defined in the Award Agreements) the occurrence of any of the
events or conditions described below which are not cured by the Company (if
susceptible to cure by the Company) within thirty (30) days after the Company
has received written notice from the Grantee (which notice must be provided by
the Grantee within ninety (90) days of the initial existence of the event or
condition constituting Good Reason): (i) a material adverse alteration in the
nature or status of the Grantee’s responsibilities from those in effect
immediately prior to the Change in Control other than any such alteration
primarily attributable to the fact that the Company may no longer be a public
company or to other changes in the identity, nature or structure of the Company;
and provided, that a change in the Grantee’s title or reporting relationships
shall not of itself constitute Good Reason (unless such change results in a
material adverse alteration as described

 

5

--------------------------------------------------------------------------------


 

above), (ii) any material reduction in the Grantee’s base salary except for any
across-the-board reduction similarly affecting similarly-situated employees of
the Company, or (iii) the relocation of the Grantee’s principal place of
employment to a location more than 40 miles from the Grantee’s principal place
of employment immediately prior to the Change of Control, provided that such
relocation results in a material negative change to the Grantee’s employment.

 

(22)         “Grant Date” has the meaning set forth in Section 5.2.

 

(23)         “Grantee” means an individual who has been granted an Award.

 

(24)         “Incentive Stock Option” means an option granted under Article 6 of
the Plan that is intended to meet the requirements of Section 422 of the Code or
any successor provisions thereto.

 

(25)         “including” or “includes” means “including, without limitation,” or
“includes, without limitation,” respectively.

 

(26)         “Management Committee” has the meaning set forth in Article 3.

 

(27)         “Option” means an option granted under Article 6 of the Plan.

 

(28)         “Outside Director” means a member of the Board who is not an
employee of the Company or any Subsidiary and who meets the other requirements
to be an outside director (as that term is defined for purposes of the
regulations under Section 162(m) of the Code.

 

(29)         “Performance-Based Exception” means the performance-based exception
from the tax deductibility limitations of Section 162(m) of the Code.

 

(30)         “Performance Measures” means the criteria and objectives,
determined by the Committee, which must be met during the applicable Performance
Period as a condition of the Grantee’s receipt of payment with respect to an
Award.  Unless and until the Committee proposes for stockholder vote and
stockholders approve a change in the general performance measures set forth in
this section, with respect to Covered Employees, performance measures may
include any or all of the following or any combination thereof: (a) stock price;
(b) market share; (c) sales (gross or net); (d) asset quality;
(e) non-performing assets; (f) earnings per share; (g) return on equity;
(h) costs; (i) operating income; (j) net income; (k) marketing-spending
efficiency; (l) return on operating assets; (m) return on assets; (n) core
non-interest income; (o) fund performance; (p) pre-tax margin; (q) pre-tax
income; (r) levels of cost savings; (s) operating margin; (t) flows into Janus
products (gross or net), (u) earnings, (v) earnings before interest, taxes,
depreciation and amortization, and/or (w) improvements in productivity and
objective operating goals.  Any of the foregoing performance measures may be
applied, as determined by the Committee, in respect of the Company or any of its
Subsidiaries, affiliates, business units or divisions and/or the Company’s or
any of its Subsidiaries, affiliates, business units or divisions worldwide,
regional or country specific operations (or any combination of the foregoing). 
Performance measures shall specify whether they are to be measured relative to
budgeted or other internal goals, operations, performance or results of the
Company and/or any of its Subsidiaries, affiliates, business units or divisions,
or relative to the performance of one or

 

6

--------------------------------------------------------------------------------


 

more peer groups of the Company and/or any of its Subsidiaries, affiliates,
business units or divisions, with the composition of any such peer groups to be
determined by the Committee at the time the performance measure is established. 
Performance measures may be stated in the alternative or in combination.  The
Committee shall have the right but not the obligation to make adjustments to a
performance measure to take into account any unusual or extraordinary events, to
the extent not inconsistent with the requirements of the Performance-Based
Exception.  In the event that applicable tax and/or securities laws change to
permit Committee discretion to alter the governing performance measures without
obtaining stockholder approval of such changes, and still qualify for the
Performance-Based Exception, the Committee shall have sole discretion to make
such changes without obtaining stockholder approval.

 

(31)         “Performance Period” means the time period during which the
Performance Measures must be met.

 

(32)         “Period of Restriction” means the period during which the transfer
of Restricted Shares is limited in some way (the length of the period being
based on the passage of time, the achievement of Performance Measures, or upon
the occurrence of other events as determined by the Committee), and the Shares
are subject to a substantial risk of forfeiture, as provided in Article 8.

 

(33)         “Person” shall have the meaning ascribed to such term in
Section 3(a)(9) of the Exchange Act and used in Sections 13(d) and
14(d) thereof, including a “group” as defined in Section 13(d) thereof.

 

(34)         “Plan” has the meaning set forth in Section 1.1.

 

(35)         “Plan Committee” has the meaning set forth in Article 3.

 

(36)         “Required Withholding” has the meaning set forth in Article 14.

 

(37)         “Restricted Shares” means Shares or Share Units that are subject to
forfeiture if the Grantee does not satisfy the conditions specified in the Award
Agreement applicable to such Shares or Share Units.

 

(38)         “Retirement” means, unless otherwise defined in the Award
Agreement, a Grantee’s Termination of Affiliation by the Grantee upon having
both attained age fifty-five (55) and completed at least ten (10) years of
service with the Company or a Subsidiary, or (B) attained age sixty (60).

 

(39)         “Rule 16b-3” means Rule 16b-3 promulgated by the SEC under the
Exchange Act, as amended from time to time, together with any successor rule, as
in effect from time to time.

 

(40)         “SAR” means a stock appreciation right.

 

(41)         “SEC” means the United States Securities and Exchange Commission,
or any successor thereto.

 

7

--------------------------------------------------------------------------------


 

(42)         “Section” means, unless the context otherwise requires, a
Section of the Plan.

 

(43)         “Section 16 Person” means a person who is subject to potential
liability under Section 16(b) of the 1934 Act with respect to transactions
involving equity securities of the Company.

 

(44)         “Share” means a share of Common Stock.

 

(45)         “Share Unit” means a bookkeeping entry representing the equivalent
of one share of Common Stock that is payable in the form of Common Stock, cash,
or any combination of the foregoing.

 

(46)         “Strike Price” of any SAR shall equal, for any Tandem SAR (whether
such Tandem SAR is granted at the same time as or after the grant of the related
Option), the option price of such Option, or for any other SAR, 100 percent of
the Fair Market Value of a Share on the Grant Date of such SAR; provided that
the Committee may specify a higher Strike Price in the Award Agreement.

 

(47)         “Subsidiary” means a United States or foreign corporation or
limited liability company, partnership or other similar entity with respect to
which the Company owns, directly or indirectly, 50 percent or more of the Voting
Power of such corporation, limited liability company, partnership or other
similar entity

 

(48)         “Tandem SAR” means an SAR that is granted in connection with a
related Option, the exercise of which shall require cancellation of the right to
purchase a Share under the related Option (and when a Share is purchased under
the related Option, the Tandem SAR shall similarly be canceled).

 

(49)         “Termination of Affiliation” occurs on the first day on which an
individual is for any reason no longer an employee, director or consultant of
the Company or any Subsidiary, or with respect to an individual who is an
employee or director of, or consultant to, a corporation which is a Subsidiary,
the first day on which such corporation ceases to be a Subsidiary; provided,
however, that for each Award subject to Section 409A of the Code, a Termination
of Affiliation shall be deemed to have occurred under this Plan with respect to
such award on the first day on which an individual has experienced a “separation
from service” within the meaning of Section 409A of the Code.

 

(50)         “10% Owner” means a person who owns capital stock (including stock
treated as owned under Section 424(d) of the Code) possessing more than 10
percent of the total combined voting power of all classes of capital stock of
the Company or any Subsidiary.

 

(51)         “Voting Power” means the combined voting power of the
then-outstanding securities of a corporation entitled to vote generally in the
election of directors.

 

8

--------------------------------------------------------------------------------

 

ARTICLE 3

 

ADMINISTRATION

 

(1)           Committee.

 

(a)           Subject to Article 13 and to Section 3.2, the Plan shall be
administered by the Board, or a committee appointed by the Board to administer
the Plan (the “Plan Committee”).  To the extent the Board considers it desirable
to comply with or qualify under Rule 16b-3 or meet the Performance-Based
Exception, the Plan Committee shall consist of two or more directors of the
Company, all of whom qualify as Outside Directors and “non-employee directors”
within the meaning of Rule 16b-3.  The number of members of the Plan Committee
shall from time to time be increased or decreased, and shall be subject to such
conditions, in each case as the Board deems appropriate to permit transactions
in Shares pursuant to the Plan to satisfy such conditions of Rule 16b-3 and the
Performance-Based Exception as then in effect.

 

(b)           The Board or the Plan Committee may appoint and delegate to
another committee (“Management Committee”) any or all of the authority of the
Board or the Committee, as applicable, with respect to Awards to Grantees other
than Grantees who are Section 16 Persons at the time any such delegated
authority is exercised.  With respect to Awards that are intended to meet the
Performance-Based Exception and that are made to a Grantee who is expected to be
a Covered Employee, such delegation shall not include any authority, which if
exercised by the Management Committee rather than by the Plan Committee, would
cause the Grantee’s Award to fail to meet the Performance-Based Exception.

 

(c)           Any references herein to “Committee” are references to the Board,
or the Plan Committee or the Management Committee, as applicable.

 

(2)           Powers of Committee.

 

Subject to the express provisions of the Plan, the Committee has full and final
authority and sole discretion as follows:

 

(a)           to determine when, to whom and in what types and amounts Awards
should be granted and the terms and conditions applicable to each Award,
including the benefit payable under any SAR, and whether or not specific Awards
shall be granted in connection with other specific Awards, and if so whether
they shall be exercisable cumulatively with, or alternatively to, such other
specific Awards;

 

(b)           to determine the amount, if any, that a Grantee shall pay for
Restricted Shares, whether to permit or require the payment of cash dividends
thereon to be deferred and the terms related thereto, when Restricted Shares
(including Restricted Shares acquired upon the exercise of an Option) shall be
forfeited and whether such shares shall be held in escrow;

 

(c)           to construe and interpret the Plan and to make all determinations
necessary or advisable for the administration of the Plan;

 

9

--------------------------------------------------------------------------------


 

(d)           to make, amend, and rescind rules relating to the Plan, including
rules with respect to the exercisability and non-forfeitability of Awards upon
the Termination of Affiliation of a Grantee;

 

(e)           to determine the terms and conditions of all Award Agreements
(which need not be identical) and, with the consent of the Grantee, to amend any
such Award Agreement at any time, among other things, to permit transfers of
such Awards to the extent permitted by the Plan; provided that the consent of
the Grantee shall not be required for any amendment which (i) does not adversely
affect the rights of the Grantee, or (ii) is necessary or advisable (as
determined by the Committee) to carry out the purpose of the Award as a result
of any new or change in existing applicable law;

 

(f)            to cancel, with the consent of the Grantee, outstanding Awards
and to grant new Awards in substitution therefore;

 

(g)           to accelerate the exercisability (including exercisability within
a period of less than six months after the Grant Date) or the vesting of, and to
accelerate or waive any or all of the terms and conditions applicable to, any
Award or any group of Awards for any reason and at any time, including in
connection with a Termination of Affiliation;

 

(h)           subject to Section 5.3, to extend the time during which any Award
or group of Awards may be exercised;

 

(i)            to make such adjustments or modifications to Awards to Grantees
working outside the United States as are advisable to fulfill the purposes of
the Plan or to comply with applicable local law;

 

(j)            to impose such additional terms and conditions upon the grant,
exercise or retention of Awards as the Committee may, before or concurrently
with the grant thereof, deem appropriate, including limiting the percentage of
Awards which may from time to time be exercised by a Grantee; and

 

(k)           to take any other action with respect to any matters relating to
the Plan for which it is responsible.

 

All determinations on all matters relating to the Plan or any Award Agreement
may be made in the sole and absolute discretion of the Committee, and all such
determinations of the Committee shall be final, conclusive and binding on all
Persons.  No member of the Committee shall be liable for any action or
determination made with respect to the Plan or any Award.

 

10

--------------------------------------------------------------------------------


 

ARTICLE 4

 

SHARES SUBJECT TO THE PLAN AND MAXIMUM AWARDS

 

(1)           Number of Shares Available for Grants.  Subject to adjustment as
provided in Section 4.2, the number of Shares hereby reserved for issuance under
the Plan shall be 13,400,000.  Notwithstanding anything herein to the contrary,
all Shares subject to a SAR award that are settled in Shares shall be counted in
full against the number of shares reserved for issuance under the Plan.  The
number of Shares for which Awards may be granted to any Grantee on any Grant
Date, when aggregated with the number of Shares for which Awards have previously
been granted to such Grantee in the same calendar year, shall not exceed one
percent (1%) of the total Shares outstanding as of such Grant Date; provided,
however, that the total number of Shares for which Awards may be granted to any
Grantee in any calendar year shall not exceed 1,000,000.  For purposes of
determining the maximum for a Grantee under the preceding sentence, any Award of
Shares that the Grantee receives under the Company’s Employment Inducement Award
Plan shall be treated as if it were an Award of Shares under this Plan.  
Determinations made in respect of the limitation set forth above shall be made
in a manner consistent with Section 162(m) of the Code.  If any Shares subject
to an Award granted hereunder are forfeited, terminated, expired or canceled or
such Award otherwise terminates without the issuance of such Shares or of other
consideration in lieu of such Shares, the Shares subject to such Award, to the
extent of any such forfeiture, termination, expiration or cancellation shall
again be available for grant under the Plan (without a charge against the
aggregate number of Shares available for issuance hereunder).  Notwithstanding
the foregoing, Shares surrendered or withheld as payment of either the Strike
Price of an Award (including Shares otherwise underlying an Award of a SAR that
are retained by the Company to account for the grant price of such SAR) and/or
withholding taxes in respect of an Award shall no longer be available for grant
under the Plan.  The Committee may from time to time determine the appropriate
methodology for calculating the number of Shares (i) issued pursuant to the
Plan, and (ii) granted to any Grantee pursuant to the Plan.  Shares issued
pursuant to the Plan may be treasury Shares or newly-issued Shares.

 

(2)           Adjustments in Authorized Shares.  In the event that the Committee
determines that any dividend or other distribution (whether in the form of cash,
Shares, other securities, or other property), recapitalization, stock split,
reverse stock split, subdivision, consolidation or reduction of capital,
reorganization, merger, split-up, spin-off or combination involving the Company
or repurchase or exchange of Shares or other rights to purchase Shares or other
securities of the Company, or other similar corporate transaction or event
affects the Shares such that any adjustment is determined by the Committee to be
appropriate in order to prevent dilution or enlargement of the benefits or
potential benefits intended to be made available under the Plan, then the
Committee shall, in such manner as it may deem equitable, adjust any or all of
(i) the number and type of Shares (or other securities or property) with respect
to which Awards may be granted; (ii) the number and type of Shares (or other
securities or property) subject to outstanding Awards; and (iii) the grant or
exercise price with respect to any Award or, if deemed appropriate, cancel an
outstanding Award, in exchange for, if deemed appropriate,  a cash payment to
the holder of an outstanding Award or the substitution of other property for
Shares subject to an outstanding Award; provided, in each case that with respect
to Awards of Incentive Stock Options no such adjustment shall be authorized to
the extent that

 

11

--------------------------------------------------------------------------------


 

such adjustment would cause the Plan to violate Section 422(b)(1) of the Code or
any successor provision thereto; and provided further, that with respect to
Options and SARs, such adjustment shall be made in accordance with the
provisions of Section 424(h) of the Code; and, provided further, that the number
of Shares subject to any Award denominated in Shares shall always be a whole
number.

 

ARTICLE 5

 

ELIGIBILITY AND GENERAL CONDITIONS OF AWARDS

 

(1)           Eligibility.  The Committee may grant Awards to any Eligible
Person, whether or not he or she has previously received an Award.

 

(2)           Grant Date.  The Grant Date of an Award shall be the date on which
the Committee grants the Award or such later date as specified by the Committee.

 

(3)           Maximum Term.  Except with respect to an Option Award, the term
during which an Award may be outstanding shall under no circumstances extend
more than 10 years after the Grant Date, and shall be subject to earlier
termination as herein provided.

 

(4)           Award Agreement.  To the extent not set forth in the Plan, the
terms and conditions of each Award (which need not be the same for each grant or
for each Grantee) shall be set forth in an Award Agreement.

 

(5)           Restrictions on Share Transferability.  The Committee may impose
such restrictions on any Shares acquired pursuant to the exercise or vesting of
an Award as it may deem advisable, including restrictions under applicable
federal securities laws.

 

(6)           Termination of Affiliation.  Except as otherwise provided by the
Committee or in the applicable Award Agreement, and subject to the provisions of
Article 12, the extent to which the Grantee shall have the right to exercise,
vest in, or receive payment in respect of an Award following Termination of
Affiliation shall be determined in accordance with the following provisions of
this Section 5.6.

 

(a)           For Cause.  If a Grantee has a Termination of Affiliation for
Cause, (i) the Grantee’s Restricted Shares that are forfeitable shall thereupon
be forfeited, subject to the provisions of Section 8.5 regarding repayment of
certain amounts to the Grantee; and (ii) any unexercised Option or SAR shall
terminate effective immediately upon such Termination of Affiliation.

 

(b)           On Account of Death or Disability.  If a Grantee has a Termination
of Affiliation on account of death or Disability, then:

 

(1)           the Grantee’s Restricted Shares that were forfeitable shall
thereupon become non-forfeitable; and

 

12

--------------------------------------------------------------------------------


 

(2)           any unexercised Option or SAR, whether or not exercisable on the
date of such Termination of Affiliation, may be exercised, in whole or in part,
within the first 12 months after such Termination of Affiliation (but only
during the option term) and shall terminate immediately thereafter; such Option
or SAR may be exercised to the extent permitted under this section by the
Grantee or, after his or her death, by (i) his or her personal representative or
the person to whom the Option or SAR, as applicable, is transferred by will or
the applicable laws of descent and distribution, or (ii) the Grantee’s
beneficiary designated in accordance with Article 9.

 

(c)           On Account of Retirement.  Upon Grantee’s Retirement, then:

 

(1)           the Grantee’s Restricted Shares that were forfeitable shall
thereupon become nonforfeitable; and

 

(2)           any unexercised Option or SAR, whether or not exercisable on the
date of such Termination of Affiliation, may be exercised, in whole or in part,
within the first five years after such Termination of Affiliation (but only
during the option term) and shall terminate immediately thereafter; such Option
or SAR may be exercised to the extent permitted under this section by the
Grantee or, after his or her death, by (i) his or her personal representative or
the person to whom the Option or SAR, as applicable, is transferred by will or
the applicable laws of descent and distribution, or (ii) the Grantee’s
beneficiary designated in accordance with Article 9.

 

(d)           Any Other Reason.  If a Grantee has a Termination of Affiliation
for any reason other than for Cause, death, Disability or Retirement, then:

 

(1)           the Grantee’s Restricted Shares, to the extent forfeitable on the
date of the Grantee’s Termination of Affiliation, shall be forfeited on such
date;

 

(2)           if such Termination of Affiliation is the result of the Grantee’s
voluntary termination of employment, any unexercised Option or SAR, to the
extent not exercisable immediately before the Grantee’s Termination of
Affiliation shall terminate immediately upon such Termination of Affiliation,
and to the extent exercisable immediately before the Grantee’s Termination of
Affiliation, may be exercised in whole or in part, not later than three months
after such Termination of Affiliation (but only during the option term) and
shall terminate immediately thereafter; such Option or SAR may be exercised to
the extent permitted under this section by the Grantee or, after his or her
death, by (i) his or her personal representative or the person to whom the
Option or SAR, as applicable, is transferred by will or the applicable laws of
descent and distribution, or (ii) the Grantee’s beneficiary designated in
accordance with Article 9; and

 

(3)           if such Termination of Affiliation is the result of the Grantee’s
termination of employment by the Company or a Subsidiary (other than for Cause),
then, any unexercised Option, whether or not exercisable immediately before the
Grantee’s Termination of Affiliation, may be exercised in whole or in part, not
later than three months after such Termination of Affiliation (but only during
the option term) and shall terminate immediately thereafter; such Option or SAR
may be exercised to the

 

13

--------------------------------------------------------------------------------


 

extent permitted under this section by the Grantee or, after his or her death,
by (i) his or her personal representative or the person to whom the Option is
transferred by will or the applicable laws of descent and distribution, or
(ii) the Grantee’s beneficiary designated in accordance with Article 9.

 

(7)           Non-transferability of Awards.

 

(a)           Except as provided in Section 5.7(c) below or as otherwise
determined by the Committee, each Award, and each right under any Award, shall
be exercisable only by the Grantee during the Grantee’s lifetime, or, if
permissible under applicable law, by the Grantee’s guardian or legal
representative.

 

(b)           Except as provided in Section 5.7(c) below or as otherwise
determined by the Committee, no Award (prior to the time, if applicable, Shares
are issued in respect of such Award), and no right under any Award, may be
assigned, alienated, pledged, attached, sold or otherwise transferred or
encumbered by a Grantee otherwise than by will or by the laws of descent and
distribution (or in the case of Restricted Shares, to the Company), and any such
purported assignment, alienation, pledge, attachment, sale, transfer or
encumbrance shall be void and unenforceable against the Company or any
Subsidiary; provided, that the designation of a beneficiary shall not constitute
an assignment, alienation, pledge, attachment, sale, transfer or encumbrance.

 

(c)           To the extent and in the manner permitted by the Committee, and
subject to such terms, conditions, restrictions or limitations that may be
prescribed by the Committee, a Grantee may transfer an Award (other than an
Incentive Stock Option) to (i) a spouse, sibling, parent, child (including an
adopted child) or grandchild (any of which, an “Immediate Family Member”) of the
Grantee; (ii) a trust, the primary beneficiaries of which consist exclusively of
the Grantee or Immediate Family Members of the Grantee; or (iii) a corporation,
partnership or similar entity, the owners of which consist exclusively of the
Grantee or Immediate Family Members of the Grantee.

 

(8)           Cancellation and Rescission of Awards.  Unless the Award Agreement
specifies otherwise, the Committee may cancel, rescind, suspend, withhold, or
otherwise limit or restrict any unexercised Award at any time if the Grantee is
not in compliance with all applicable provisions of the Award Agreement and the
Plan or if the Grantee has a Termination of Affiliation for Cause.

 

(9)           Loans and Guarantees.  The Committee may, subject to applicable
law, (i) allow a Grantee to defer payment to the Company of all or any portion
of the option price of an Option or the purchase price of Restricted Shares, or
(ii) cause the Company to loan to the Grantee, or guarantee a loan from a third
party to the Grantee for, all or any portion of the option price of an Option or
the purchase price of Restricted Shares or all or any portion of any taxes
associated with the exercise of, nonforfeitability of, or payment of benefits in
connection with, an Award.  Any such payment deferral, loan or guarantee by the
Company shall be on such terms and conditions as the Committee may determine. 
Notwithstanding the foregoing, the Company shall not loan to the Grantee, or
guarantee a loan from a third party to the Grantee,

 

14

--------------------------------------------------------------------------------


 

as described in the preceding sentence, if such loan is prohibited under
Section 402 of the Sarbanes-Oxley Act of 2002, as may be amended.

 

ARTICLE 6

 

STOCK OPTIONS

 

(1)           Grant of Options.  Subject to the terms and provisions of the
Plan, Options may be granted to any Eligible Person in such number, and upon
such terms, and at any time and from time to time as shall be determined by the
Committee.  Without in any manner limiting the generality of the foregoing and
in a manner intended to comply with Section 409A of the Code, the Committee may
grant to any Eligible Person, or permit any Eligible Person to elect to receive,
an Option in lieu of or in substitution for any other compensation (whether
payable currently or on a deferred basis, and whether payable under this Plan or
otherwise) which such Eligible Person may be eligible to receive from the
Company or a Subsidiary.

 

(2)           Award Agreement.  Each Option grant shall be evidenced by an Award
Agreement that shall specify the option price, the option term, the number of
shares to which the Option pertains, the time or times at which such Option
shall be exercisable and such other provisions as the Committee shall
determine.  In no event shall the Option be exercisable for a period of more
than seven (7) years from its Grant Date, provided that it may be subject to
earlier termination as provided herein or in the applicable Award Agreement.

 

(3)           Option Price.  The option price of an Option under this Plan shall
be determined by the Committee, and shall be equal to or more than 100 percent
of the Fair Market Value of a Share on the Grant Date; provided, however, that
any Option that is (x) granted to a Grantee in connection with the acquisition
(“Acquisition”), however effected, by the Company of another corporation or
entity (“Acquired Entity”) or the assets thereof, (y) associated with an option
to purchase shares of stock of the Acquired Entity or an affiliate thereof
(“Acquired Entity Option”) held by such Grantee immediately prior to such
Acquisition, and (z) intended to preserve for the Grantee the economic value of
all or a portion of such Acquired Entity Option (“Substitute Option”) may, to
the extent necessary to achieve such preservation of economic value, be granted
with an option price that is less than 100 percent of the Fair Market Value of a
Share on the Grant Date, provided that such grant is made in a manner that will
not result in the Substitute Option being subject to the requirements of
Section 409A of the Code.

 

(4)           Grant of Incentive Stock Options.  At the time of the grant of any
Option, the Committee may designate that such Option shall be made subject to
additional restrictions to permit it to qualify as an “incentive stock option”
under the requirements of Section 422 of the Code.  Any Option designated as an
Incentive Stock Option shall, to the extent required by Section 422 of the Code:

 

(a)           if granted to a 10% Owner, have an option price not less than 110
percent of the Fair Market Value of a Share on its Grant Date;

 

15

--------------------------------------------------------------------------------


 

(b)           be exercisable for a period of not more than seven (7) years (five
years in the case of an Incentive Stock Option granted to a 10% Owner) from its
Grant Date, and be subject to earlier termination as provided herein or in the
applicable Award Agreement;

 

(c)           not have an aggregate Fair Market Value (as of the Grant Date of
each Incentive Stock Option) of the Shares with respect to which Incentive Stock
Options (whether granted under the Plan or any other stock option plan of the
Grantee’s employer or any parent or Subsidiary thereof (“Other Plans”)) are
exercisable for the first time by such Grantee during any calendar year,
determined in accordance with the provisions of Section 422 of the Code, which
exceeds $100,000 (the “$100,000 Limit”);

 

(d)           if the aggregate Fair Market Value of the Shares (determined on
the Grant Date) with respect to the portion of such grant which is exercisable
for the first time during any calendar year (“Current Grant”) and all Incentive
Stock Options previously granted under the Plan and any Other Plans which are
exercisable for the first time during the same calendar year (“Prior Grants”)
would exceed the $100,000 Limit be exercisable as follows:

 

(1)           the portion of the Current Grant which would, when added to any
Prior Grants, be exercisable with respect to Shares which would have an
aggregate Fair Market Value (determined as of the respective Grant Date for such
options) in excess of the $100,000 Limit shall, notwithstanding the terms of the
Current Grant, be exercisable for the first time by the Grantee in the first
subsequent calendar year or years in which it could be exercisable for the first
time by the Grantee when added to all Prior Grants without exceeding the
$100,000 Limit; and

 

(2)           if, viewed as of the date of the Current Grant, any portion of a
Current Grant could not be exercised under the preceding provisions of this
Section during any calendar year commencing with the calendar year in which it
is first exercisable through and including the last calendar year in which it
may by its terms be exercised, such portion of the Current Grant shall not be an
Incentive Stock Option, but shall be exercisable as an Option which is not an
Incentive Stock Option at such date or dates as are provided in the Current
Grant;

 

(e)           be granted within seven (7) years from the earlier of the date the
Plan is adopted or the date the Plan is approved by the stockholders of the
Company; and

 

(f)            by its terms not be assignable or transferable other than by will
or the laws of descent and distribution and may be exercised, during the
Grantee’s lifetime, only by the Grantee; provided, however, that the Grantee
may, in any manner permitted by the Plan and specified by the Committee,
designate in writing a beneficiary to exercise his or her Incentive Stock Option
after the Grantee’s death.

 

Any Option designated as an Incentive Stock Option shall also require the
Grantee to notify the Committee of any disposition of any Shares issued pursuant
to the exercise of the Incentive Stock Option under the circumstances described
in Section 421(b) of the Code (relating to certain disqualifying dispositions)
(any such circumstance, a “Disqualifying Disposition”), within 10 days of such
Disqualifying Disposition.

 

16

--------------------------------------------------------------------------------


 

Notwithstanding Section 3.2(e), the Committee may, without the consent of the
Grantee, at any time before the exercise of an Option (whether or not an
Incentive Stock Option), take any action necessary to prevent such Option from
being treated as an Incentive Stock Option.

 

(5)           Payment.  Options granted under this Article 6 shall be exercised
by the delivery of a written notice of exercise to the Company, setting forth
the number of Shares with respect to which the Option is to be exercised,
accompanied by full payment for the Shares made by any one or more of the
following means subject to the approval of the Committee:

 

(a)           cash, personal check or wire transfer;

 

(b)           Shares, valued at their Fair Market Value on the date of exercise;

 

(c)           Restricted Shares, each such Share valued at the Fair Market Value
of a Share on the date of exercise;

 

(d)           subject to applicable law, pursuant to procedures approved by the
Committee, through the sale of the Shares acquired on exercise of the Option,
valued at their Fair Market Value in the date of exercise, sufficient to pay for
such Shares, together with, if requested by the Company, the amount of federal,
state, local or foreign withholding taxes payable by Grantee by reason of such
exercise; or

 

(e)           when permitted by the Committee, payment may also be made in
accordance with Section 5.9.

 

If any Restricted Shares (“Tendered Restricted Shares”) are used to pay the
option price, a number of Shares acquired on exercise of the Option equal to the
number of Tendered Restricted Shares shall be subject to the same restrictions
as the Tendered Restricted Shares, determined as of the date of exercise of the
Option.

 

ARTICLE 7

 

STOCK APPRECIATION RIGHTS

 

(1)           Grant of SARs.  Subject to the terms and conditions of the Plan,
SARs may be granted to any Eligible Person at any time and from time to time as
shall be determined by the Committee.  The Committee may grant Freestanding
SARs, Tandem SARs, or any combination thereof.  The Committee shall determine
the number of SARs granted to each Grantee (subject to Article 4), the Strike
Price thereof, and, consistent with Section 7.2 and the other provisions of the
Plan, the other terms and conditions pertaining to such SARs.  The Strike Price
shall be determined by the Committee, and shall be equal to or more than 100
percent of the Fair Market Value of a Share on the Grant Date; provided,
however, that any Option that is (x) granted to a Grantee in connection with the
acquisition (“Acquisition”), however effected, by the Company of another
corporation or entity (“Acquired Entity”) or the assets thereof, (y) associated
with an option to purchase shares of stock of the Acquired Entity or an
affiliate

 

17

--------------------------------------------------------------------------------


 

thereof (“Acquired Entity Option”) held by such Grantee immediately prior to
such Acquisition, and (z) intended to preserve for the Grantee the economic
value of all or a portion of such Acquired Entity Option (“Substitute Option”)
may, to the extent necessary to achieve such preservation of economic value, be
granted with an option price that is less than 100 percent of the Fair Market
Value of a Share on the Grant Date, provided that such grant is made in a manner
that will not result in the Substitute Option being subject to the requirements
of Section 409A of the Code.

 

(2)           Exercise of Tandem SARs.  Tandem SARs may be exercised for all or
part of the Shares subject to the related Award upon the surrender of the right
to exercise the equivalent portion of the related Award.  A Tandem SAR may be
exercised only with respect to the Shares for which its related Award is then
exercisable.  Notwithstanding any other provision of this Plan to the contrary,
with respect to a Tandem SAR, (i) the Tandem SAR will expire no later than the
expiration of the underlying Option; (ii) the value of the payout with respect
to the Tandem SAR may be for no more than 100 percent of the difference between
the option price of the underlying Option and the Fair Market Value of the
Shares subject to the underlying Option at the time the Tandem SAR is exercised;
and (iii) the Tandem SAR may be exercised only when the Fair Market Value of the
Shares subject to the Option exceeds the option price of the Option.

 

(3)           Payment of SAR Amount.  Upon exercise of an SAR, the Grantee shall
be entitled to receive payment from the Company in an amount determined by
multiplying:

 

(a)           the excess of the Fair Market Value of a Share on the date of
exercise over the Strike Price;

 

by

 

(b)           the number of Shares with respect to which the SAR is exercised;

 

provided that the Committee may provide in the Award Agreement that the benefit
payable on exercise of an SAR shall not exceed such percentage of the Fair
Market Value of a Share on the Grant Date as the Committee shall specify.  As
provided by the Committee in the Award Agreement, the payment upon exercise of a
Freestanding SAR or Tandem SAR shall either be in Shares which have an aggregate
Fair Market Value (as of the date of exercise of the SAR) equal to the amount of
the payment or cash.

 

ARTICLE 8

 

RESTRICTED SHARES

 

(1)           Grant of Restricted Shares.  Subject to the terms and provisions
of the Plan, the Committee, at any time and from time to time, may grant
Restricted Shares to any Eligible Person in such amounts as the Committee shall
determine.

 

18

--------------------------------------------------------------------------------

 

(2)           Award Agreement.  Each grant of Restricted Shares shall be
evidenced by an Award Agreement that shall specify the period(s) of restriction,
the number of Restricted Shares granted, and such other provisions as the
Committee shall determine including, with respect to each Restricted Share that
is also a Share Unit, the time and form of payment of such Restricted Share;
provided, however, that with respect to Restricted Shares that are also Share
Units, if such Share Units would be subject to Section 409A of the Code, the
provisions of such Share Unit shall comply with the requirements set forth in
Section 409A of the Code.

 

(3)           Restrictions.  The Committee may impose such conditions and/or
restrictions on any Restricted Shares granted pursuant to the Plan as it may
deem advisable, including restrictions based upon the achievement of Performance
Measures, the achievement of individual performance goals, time-based
restrictions on vesting, and/or restrictions under applicable securities laws. 
If vesting conditions directly relate to performance-based vesting, then in
addition to achieving the necessary performance measures needed for vesting,
there shall be a one-year holding period following the vesting of the Restricted
Shares.  Subject to Article 12 and Section 5.6 of the Plan, if vesting
conditions relate exclusively to the passage of time and continued employment,
then such vesting time period shall not be less than 36 months, with 1/3 of the
Award vesting every year from the date of the Award, with the following
exceptions:  a) immediately vested Restricted Share grants may be made to
members of Janus’ Board of Directors in accordance with its compensation
program; and b) Restricted Share awards made to new hires shall have a vesting
schedule over at least two (2) calendar years.  However, in no event shall the
total number of Restricted Shares granted to new hires and members of Janus’
Board of Directors in accordance with the above two exceptions exceed twenty
percent (20%) of the total authorized shares of the Plan.

 

(4)           Consideration.  The Committee shall determine the amount, if any,
that a Grantee shall pay for Restricted Shares.  Such payment shall be made in
full by the Grantee before the delivery of the Shares or Share Units and in any
event no later than 10 business days after the Grant Date for such Shares or
Share Units.

 

(5)           Effect of Forfeiture.  Unless otherwise provided in the Award
Agreement, if Restricted Shares are forfeited, and if the Grantee was required
to pay for such Shares or Share Units or acquired such Restricted Shares upon
the exercise of an Option, the Grantee shall be deemed to have resold such
Restricted Shares to the Company at a price equal to the lesser of (x) the
amount paid by the Grantee for such Restricted Shares, or (y) the Fair Market
Value of a Share or Share Unit on the date of such forfeiture.  The Company
shall pay to the Grantee the required amount as soon as is administratively
practical.  Such Restricted Shares shall cease to be outstanding, and shall no
longer confer on the Grantee thereof any rights as a stockholder of the Company,
from and after the date of the event causing the forfeiture, whether or not the
Grantee accepts the Company’s tender of payment for such Restricted Shares.

 

(6)           Escrow; Legends.  The Committee may provide that the certificates
for any Restricted Shares (x) shall be held (together with a stock power
executed in blank by the Grantee) in escrow by the Secretary of the Company
until such Restricted Shares become nonforfeitable or are forfeited and/or
(y) shall bear an appropriate legend restricting the transfer of such Restricted
Shares.  If any Restricted Shares become non-forfeitable, the Company shall
cause any certificates for such Shares to be issued without such legend.

 

19

--------------------------------------------------------------------------------


 

ARTICLE 9

 

BENEFICIARY DESIGNATION

 

Each Grantee under the Plan may, from time to time, name any beneficiary or
beneficiaries (who may be named contingently or successively) to whom any
benefit under the Plan is to be paid in case of his or her death before he or
she receives any or all of such benefit.  Each such designation shall revoke all
prior designations by the same Grantee, shall be in a form prescribed by the
Company, and will be effective only when filed by the Grantee in writing with
the Company during the Grantee’s lifetime.  In the absence of any such
designation, benefits remaining unpaid at the Grantee’s death shall be paid to
the Grantee’s estate.

 

ARTICLE 10

 

DEFERRALS

 

The Committee may require or permit Grantees to elect to defer the receipt of
the payment of cash or the delivery of Shares that would otherwise be due by
virtue of the exercise of an Option or SAR or the lapse or waiver of
restrictions with respect to Restricted Shares under such rules and procedures
as established under the Plan or such other rules and procedures as the
Committee shall establish; provided, however, to the extent that such deferral
is subject to Section 409A of the Code the rules and procedures established by
the Committee shall comply with Section 409A of the Code.  Except as otherwise
provided in an Award Agreement, any payment or any Shares that are subject to
such deferral shall be made or delivered to the Grantee upon the Grantee’s
Termination of Affiliation.

 

ARTICLE 11

 

RIGHTS OF EMPLOYEES/DIRECTORS/CONSULTANTS

 

(1)           Employment.  Nothing in the Plan shall interfere with or limit in
any way the right of the Company to terminate any Grantee’s employment,
directorship or consultancy at any time, nor confer upon any Grantee the right
to continue in the employ or as a director or consultant of the Company.

 

(2)           Participation.  No employee, director or consultant shall have the
right to be selected to receive an Award under the Plan or, having been so
selected, to be selected to receive a future Award.

 

(3)           Dividend Equivalents.  Subject to the provisions of the Plan and
any Award, the recipient of an Award (including any Award deferred in accordance
with procedures established pursuant to Article 10) may, if so determined by the
Committee, be entitled to receive, currently or on a deferred basis, cash, stock
or other property dividends, or cash payments in amounts equivalent to cash,
property, or other property dividends on shares of

 

20

--------------------------------------------------------------------------------


 

Common Stock (“Dividend Equivalents”) with respect to the number of shares of
Common Stock covered by the Award, as determined by the Committee, in its sole
discretion, and the Committee may provide that such amounts (if any) shall be
deemed to have been reinvested in additional shares or otherwise reinvested;
provided, however, that if such payment of dividends or Dividend Equivalents
would be subject to Section 409A of the Code, no such payment may be made if it
would fail to comply with the requirements set forth in Section 409A of the
Code.  Notwithstanding the foregoing, no dividends or Dividend Equivalents will
be paid with respect to unvested performance Awards.

 

ARTICLE 12

 

CHANGE OF CONTROL

 

General Rules.  Except as otherwise provided in an Award Agreement or determined
by the Committee at the time an Award is granted, if a Change of Control occurs,
then:

 

(a)           Following a Change of Control, each outstanding Award shall remain
outstanding and shall continue to vest in accordance with its terms (subject to
adjustment in accordance with Section 4.2 hereof); provided, however, that, in
the event of a termination of a Grantee’s employment or service by the Company
without Cause or for Good Reason during the 24-month period following such
Change of Control, on the date of such termination (i) such Award shall become
fully vested and, if applicable, exercisable, (ii) the restrictions, payment
conditions, and forfeiture conditions applicable to any such Award granted shall
lapse, and (iii) any performance conditions imposed with respect to Awards shall
be deemed to be fully achieved at target levels.

 

(b)           Notwithstanding the foregoing or any other provision of the Plan
or any applicable Award Agreement, in the event of a Change of Control (except
as would otherwise result in adverse tax consequences under Section 409A of the
Code), the Committee may, in its sole discretion, provide that each Award shall,
immediately upon the occurrence of a Change of Control, be cancelled in exchange
for a payment to the Grantee in cash in an amount equal to (x) the excess of the
consideration paid per Share in the Change of Control over the exercise or
purchase price (if any) per Share as subject to the Award multiplied by (y) the
number of Shares granted under the Award.  Where such acceleration would result
in adverse tax consequences under Section 409A of the Code with respect to an
award, the Committee may, in its sole discretion, provide that such Award shall
become vested and non-forfeitable upon the occurrence of the Change of Control;
provided, however, that the Grantee shall not be able to exercise the Award, and
the Award shall not become payable, except in accordance with the terms of such
Award or until such earlier time as the exercise and/or payment complies with
Section 409(A) of the code.

 

21

--------------------------------------------------------------------------------


 

ARTICLE 13

 

AMENDMENT, MODIFICATION AND TERMINATION

 

(1)           Amendment, Modification, and Termination.  Subject to the terms of
the Plan, the Board may at any time and from time to time, alter, amend, suspend
or terminate the Plan in whole or in part.  To the extent applicable and
required by Code Sections 162(m) or 422 or the rules of the New York Stock
Exchange (or such other exchange upon which the Company lists its shares for
trading) or any other applicable law, rule or regulation, no amendment and no
transaction that would constitute a repricing shall be effective unless approved
by the Company’s stockholders.  Except in connection with a corporate
transaction involving the Company (including, without limitation, any stock
dividend, stock split, extraordinary cash dividend, recapitalization,
reorganization, merger, consolidation, split-up, spin-off, combination, or
exchange of shares), the terms of outstanding awards may not be amended to
reduce the exercise price of outstanding Options or SARs or cancel outstanding
Options or SARS in exchange for cash, other awards or Options or SARs with an
exercise price that is less than the exercise price of the original Options or
SARs without stockholder approval.  The Board may delegate to the Plan Committee
any or all of the authority of the Board under Section 13.1 to alter, amend,
suspend or terminate the Plan.

 

(2)           Adjustment of Awards Upon the Occurrence of Certain Unusual or
Non-recurring Events.  The Committee may make adjustments in the terms and
conditions of, and the criteria included in, Awards in recognition of unusual or
non-recurring events (including the events described in Section 4.2) affecting
the Company or the financial statements of the Company or of changes in
applicable laws, regulations, or accounting principles, whenever the Committee
determines that such adjustments are appropriate in order to prevent dilution or
enlargement of the benefits or potential benefits intended to be made available
under the Plan; provided that no such adjustment shall be authorized to the
extent that such authority would be inconsistent with the Plan’s meeting the
requirements of the Performance-Based Exception.

 

(3)           Awards Previously Granted.  Notwithstanding any other provision of
the Plan to the contrary, no termination, amendment or modification of the Plan
shall adversely affect in any material way any Award previously granted under
the Plan, without the written consent of the Grantee of such Award.

 

ARTICLE 14

 

WITHHOLDING

 

(1)           Withholding.

 

(a)           Mandatory Tax Withholding.

 

(1)           Whenever, under the Plan, Shares are to be delivered upon exercise
or payment of an Award or upon Restricted Shares becoming nonforfeitable, or any
other event with respect to rights and benefits hereunder, the Company shall be

 

22

--------------------------------------------------------------------------------


 

entitled to require (i) that the Grantee remit an amount in cash, or if
determined by the Committee, Shares, sufficient to satisfy all federal, state,
local and foreign tax withholding requirements related thereto (“Required
Withholding”), (ii) the withholding of such Required Withholding from
compensation otherwise due to the Grantee or from any Shares or other payment
due to the Grantee under the Plan or (iii) any combination of the foregoing.

 

(2)           Any Grantee who makes a Disqualifying Disposition or an election
under Section 83(b) of the Code shall remit to the Company an amount sufficient
to satisfy all resulting Required Withholding; provided that, in lieu of or in
addition to the foregoing, the Company shall have the right to withhold such
Required Withholding from compensation otherwise due to the Grantee or from any
Shares or other payment due to the Grantee under the Plan.

 

(b)           Elective Share Withholding.

 

(1)           Subject to subsection 14.1(b)(2), a Grantee may elect the
withholding (“Share Withholding”) by the Company of a portion of the Shares
subject to an Award upon the exercise of such Award or upon Restricted Shares
becoming non-forfeitable or upon making an election under Section 83(b) of the
Code (each, a “Taxable Event”) having a Fair Market Value equal to (i) the
minimum amount necessary to satisfy Required Withholding liability attributable
to the Taxable Event; or (ii) with the Committee’s prior approval, a greater
amount, not to exceed the estimated total amount of such Grantee’s tax liability
with respect to the Taxable Event.

 

(2)           Each Share Withholding election shall be subject to the following
conditions:

 

(i)                    any Grantee’s election shall be subject to the
Committee’s discretion to revoke the Grantee’s right to elect Share Withholding
at any time before the Grantee’s election if the Committee has reserved the
right to do so in the Award Agreement;

 

(ii)                   the Grantee’s election must be made before the date (the
“Tax Date”) on which the amount of tax to be withheld is determined; and

 

(iii)                  the Grantee’s election shall be irrevocable.

 

(2)           Notification under Code Section 83(b).  If the Grantee, in
connection with the exercise of any Option, or the grant of Restricted Shares,
makes the election permitted under Section 83(b) of the Code to include in such
Grantee’s gross income in the year of transfer the amounts specified in
Section 83(b) of the Code, then such Grantee shall notify the Company of such
election within 10 days of filing the notice of the election with the Internal
Revenue Service, in addition to any filing and notification required pursuant to
regulations issued under Section 83(b) of the Code.  The Committee may, in
connection with the grant of an Award or at any time thereafter prior to such an
election being made, prohibit a Grantee from making the election described
above.

 

23

--------------------------------------------------------------------------------


 

ARTICLE 15

 

SUCCESSORS

 

All obligations of the Company under the Plan with respect to Awards granted
hereunder shall be binding on any successor to the Company, whether the
existence of such successor is the result of a direct or indirect purchase,
merger, consolidation, or otherwise of all or substantially all of the business
and/or assets of the Company.

 

ARTICLE 16

 

ADDITIONAL PROVISIONS

 

(1)           Gender and Number.  Except where otherwise indicated by the
context, any masculine term used herein also shall include the feminine, the
plural shall include the singular and the singular shall include the plural.

 

(2)           Severability.  If any part of the Plan is declared by any court or
governmental authority to be unlawful or invalid, such unlawfulness or
invalidity shall not invalidate any other part of the Plan.  Any Section or part
of a Section so declared to be unlawful or invalid shall, if possible, be
construed in a manner which will give effect to the terms of such Section or
part of a Section to the fullest extent possible while remaining lawful and
valid.

 

(3)           Requirements of Law.  The granting of Awards and the issuance of
Shares under the Plan shall be subject to all applicable laws, rules and
regulations, and to such approvals by any governmental agencies or stock
exchanges as may be required.  Notwithstanding any provision of the Plan or any
Award, Grantees shall not be entitled to exercise, or receive benefits under,
any Award, and the Company shall not be obligated to deliver any Shares or other
benefits to a Grantee, if such exercise or delivery would constitute a violation
by the Grantee or the Company of any applicable law or regulation.

 

(4)           Securities Law Compliance.

 

(a)           If the Committee deems it necessary to comply with any applicable
securities law, or the requirements of any stock exchange upon which Shares may
be listed, the Committee may impose any restriction on Shares acquired pursuant
to Awards under the Plan as it may deem advisable.  All certificates for Shares
delivered under the Plan pursuant to any Award or the exercise thereof shall be
subject to such stop transfer orders and other restrictions as the Committee may
deem advisable under the rules, regulations and other requirements of the SEC,
any stock exchange upon which Shares are then listed, any applicable securities
law, and the Committee may cause a legend or legends to be put on any such
certificates to make appropriate reference to such restrictions.  If so
requested by the Company, the Grantee shall make a written representation to the
Company that he or she will not sell or offer to sell any Shares unless a
registration statement shall be in effect with respect to such Shares under the
Securities Act of 1993, as amended, and any applicable state securities law or
unless he or she

 

24

--------------------------------------------------------------------------------


 

shall have furnished to the Company evidence satisfactory to the Company that
such registration is not required.

 

(b)           If the Committee determines that the exercise or
non-forfeitability of, or delivery of benefits pursuant to, any Award would
violate any applicable provision of securities laws or the listing requirements
of any stock exchange upon which any of the Company’s equity securities are
listed, then the Committee may postpone any such exercise, non-forfeitability or
delivery, as applicable, but the Company shall use all reasonable efforts to
cause such exercise, non-forfeitability or delivery to comply with all such
provisions at the earliest practicable date.

 

(5)           No Rights as a Stockholder.  A Grantee shall not have any rights
as a stockholder of the Company with respect to the Shares (other than
Restricted Shares) which may be deliverable upon exercise or payment of such
Award until such shares have been delivered to him or her.  Restricted Shares,
whether held by a Grantee or in escrow by the Secretary of the Company, shall
confer on the Grantee all rights of a stockholder of the Company, except as
otherwise provided in the Plan or Award Agreement.  At the time of a grant of
Restricted Shares, the Committee may require the payment of cash dividends
thereon to be deferred and, if the Committee so determines, reinvested in
additional Restricted Shares.  Stock dividends and deferred cash dividends
issued with respect to Restricted Shares shall be subject to the same
restrictions and other terms as apply to the Restricted Shares with respect to
which such dividends are issued.  The Committee may provide for payment of
interest on deferred cash dividends.

 

(6)           Nature of Payments.  Awards shall be special incentive payments to
the Grantee and shall not be taken into account in computing the amount of
salary or compensation of the Grantee for purposes of determining any pension,
retirement, death or other benefit under (a) any pension, retirement,
profit-sharing, bonus, insurance or other employee benefit plan of the Company
or any Subsidiary or (b) any agreement between (i) the Company or any Subsidiary
and (ii) the Grantee, except as such plan or agreement shall otherwise expressly
provide.

 

(7)           Governing Law.  The Plan, and all agreements hereunder, shall be
construed in accordance with and governed by the laws of the State of Delaware
other than its laws respecting choice of law.

 

(8)           Code Section 409A Compliance.  The intent of the parties is that
payments and benefits under this Plan comply with Section 409A of the Code to
the extent subject thereto, and, accordingly, to the maximum extent permitted,
this Plan shall be interpreted and be administered to be in compliance
therewith.  Any payments described in this Plan that are due within the “short
term deferral period” as defined in Section 409A of the Code shall not be
treated as deferred compensation unless applicable law requires otherwise. 
Notwithstanding anything to the contrary in this Plan, to the extent required in
order to avoid accelerated taxation and/or tax penalties under Section 409A of
the Code, amounts that would otherwise be payable and benefits that would
otherwise be provided pursuant to this Plan during the six-month period
immediately following the Grantee’s termination of employment shall instead be
paid on the first business day after the date that is six months following the
Grantee’s

 

25

--------------------------------------------------------------------------------


 

separation from service (or upon Participant’s death, if earlier).  In addition,
for purposes of this Plan, each amount to be paid or benefit to be provided to
the Grantee pursuant to the Plan, which constitute deferred compensation subject
to Section 409A of the Code, shall be construed as a separate identified payment
for purposes of Section 409A of the Code..

 

26

--------------------------------------------------------------------------------
